Citation Nr: 0806370	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 7, 
2004, for a 100 percent rating for service-connected post-
traumatic stress disorder.    


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which increased the 
disability rating for the veteran's service-connected post-
traumatic stress disorder (PTSD) from 70 percent to 100 
percent disabling, effective from September 7, 2004.  The RO 
issued a notice of the decision in February 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in March 
2005, disagreeing with the effective date for the 100 percent 
rating.  Thereafter, in December 2005, the RO issued a 
Statement of the Case (SOC), and the veteran subsequently 
filed a timely substantive appeal in January 2006.  


FINDINGS OF FACT

1.  By a July 2003 rating action, the RO denied the veteran's 
claim for entitlement to a disability rating in excess of 70 
percent for service-connected PTSD; the veteran did not 
appeal this decision.  

2.  On September 7, 2004, the veteran filed a claim for an 
increased rating for his service-connected PTSD.  

3.  It is not factually ascertainable that the veteran's PTSD 
increased in severity at any point in the year preceding the 
veteran's September 7, 2004, claim.






CONCLUSION OF LAW

An effective date earlier than September 7, 2004, for a 100 
percent rating for PTSD, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.155, 3.400 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the veteran by the RO apprised him of 
most of the information and evidence needed to support the 
claim and that for the information it failed to provide, no 
prejudice to the veteran resulted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The October 2004 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  The Board 
finds that the veteran was effectively informed about the 
allocation of responsibilities between himself and VA in 
obtaining evidence to support this claim.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the October 2004 letter did not provide 
notice about the type of evidence needed to substantiate the 
veteran's claim; it did not outline pertinent regulatory 
requirements to establish an earlier effective date.  The 
letter also did not expressly indicate that the veteran 
should provide all supporting evidence in his possession.  
Where such notice is lacking, the Board must determine 
whether prejudicial error resulted.  see Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); accord Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007).  That is, "the key to determining whether 
an error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 886 (Fed. Cir. 2007); accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

The Board determines that although the RO's failure to 
include complete VCAA notice in its October 2004 letter is 
presumed to be prejudicial error, it is rebutted because the 
veteran displayed actual knowledge about the type of evidence 
needed to support his claim and that he should submit any 
other pertinent evidence he had in his possession.  In the 
veteran's March 2005 NOD, the veteran maintained that an 
effective date prior to September 7, 2004, for increased 
evaluation to 100 percent for service-connected PTSD, was 
warranted.  In addition, in a January 2007 correspondence, 
the veteran stated that he did not wish to respond to the 
December 2006 Supplemental Statement of the Case (SSOC) and 
wished that his appeal be sent to the Board, which, in 
essence, indicated that he had no additional evidence to 
submit.  Thus, the Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he knew of the evidence needed to 
substantiate his claim, despite the fact that the October 
2004 RO letter failed to so indicate.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  VA did 
provide such notice to the veteran prior to the January 2005 
RO decision that is the subject of this appeal in its October 
2004 letter.  In addition, although the October 2004 letter 
was incomplete, the Board determines that the RO cured this 
defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the December 
2005 SOC and December 2006 SSOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Thus, the veteran was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied. . . that is, affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.     

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a June 2007 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than September 7, 2004, for increased evaluation to 
100 percent for service-connected PTSD and, as a result, any 
question as to the appropriate effective date to be assigned 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

Duty to Notify

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

In regard to the veteran's effective date claim, there is no 
indication that there is any relevant evidence, to include 
medical records, that have not been obtained and it is not 
contended otherwise.  Resolution of this claim turns on the 
Board's application of the relevant law and regulations 
governing effective dates for increased ratings to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question prior to September 7, 2004.  See 
38 C.F.R. § 3.400(o).  Thus, there is no duty to provide an 
examination or medical opinion as it could not affect 
adjudication of this claim.  Consequently, there is no 
further duty to assist the veteran with the development of 
his earlier effective date claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).      

II.  Factual Background

On March 18, 1998, the RO received the veteran's initial 
application for service connection for PTSD.  

In June 1998, the veteran underwent a VA examination.  At 
that time, he stated that he was a medic with the 1st Calvary 
Division while serving in Vietnam.  The veteran indicated 
that he treated numerous war injuries and witnessed 
dehumanizing aspects of war, such as seeing soldiers posing 
for pictures with enemy corpses.  According to the veteran, 
he started experiencing panic attacks in 1971.  He reported 
that he developed insomnia in approximately 1984 and memory 
loss in approximately 1993.  The veteran noted that he had a 
marked psychological response to stimuli that reminded him of 
Vietnam traumas, such as when he heard helicopters.  
According to the veteran, he worried about his marriage, 
work, finances, and health.  The veteran indicated that he 
worked as a letter carrier and had anxiety from work due to 
increased workload.  He stated that he had difficulty with 
his concentration and was depressed.  The veteran further 
reported that he had crying spells and felt helpless and 
hopeless, with markedly decreased interest in normal daily 
activity and a loss of energy throughout the day.  He denied 
nightmares and suicidal ideations.  The veteran indicated 
that he had homicidal ideations, describing those as fleeting 
thoughts, and that he did get angry easily with varied 
frequency.  He had been married to his second wife since 
September 1980, and they had one son who lived with them.  
Following the mental status evaluation, the pertinent 
diagnosis was the following: (Axis I) PTSD and (Axis V) 
Global Assessment of Functioning (GAF) score of 60.  

By a September 1998 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disability 
rating under Diagnostic Code 9411, effective from March 18, 
1998, for the veteran's service-connected PTSD.  

In September 1999, the veteran filed an NOD, disagreeing with 
the rating assigned to his PTSD.  The veteran maintained that 
a 70 percent disability rating was warranted for his PTSD.  
In support of his contention, he submitted private medical 
records from Ms. G.H., a licensed clinical social worker 
(LCSW), dated from May 1998 to January 1999.  The records 
show that beginning in May 1998, the veteran received 
therapeutic services for his PTSD.  In an October 1998 letter 
from Ms. H., Ms. H. stated that the veteran had intrusive and 
distressing memories of Vietnam that occurred day and night.  
The veteran experienced insomnia, hypervigilance, sense of 
detachment from significant others, restricted range of 
affect, and depressive symptomatology.  The diagnosis was 
(Axis I) PTSD; dysthymia, (Axis IV) Vietnam; marital 
conflict; work stressors, and (Axis V) GAF score of 40.   

A VA examination was conducted in February 2000.  At that 
time, the veteran stated that he had been employed by the 
United States Postal Service as a letter carrier for the past 
15 years.  However, over the last few years, he described 
job-related problems, particularly with a supervisor and with 
the postmaster.  According to the veteran, he was told by his 
supervisor that his work was declining and that his 
productivity went down 20 percent.  The veteran indicated 
that he felt that he was being "picked on," but he did 
acknowledge that he had been using over 100 hours per year in 
sick leave due to problems with insomnia, which affected his 
daytime productivity, as well as fatigue, anxiety, panic 
attacks, and irritability.  In regard to social functioning, 
the veteran noted that he avoided large crowds in general.  
He reported that he had no friends except for his wife.  
According to the veteran, there were interpersonal problems 
in his marriage and he had difficulty getting close and 
intimate with his wife due to feelings of detachment.  He 
stated that he had diminished interest in activities that he 
used to enjoy.  Following the mental status evaluation, the 
pertinent diagnosis was PTSD.  The examiner stated that he 
had been asked to reconcile the VA examination report, dated 
in June 1998, which indicated a GAF score of 60, versus the 
report from Ms. G.H., dated in October 1998, which assigned a 
GAF score of 40.  According to the examiner, after a careful 
review of both reports and interviewing the veteran, it 
appeared that the reconciled GAF score between the time 
period from June to October 1998 was 50.  During the 
aforementioned period of time, although the veteran had 
reduced reliability and productivity on the job, 
nevertheless, there was no total occupational impairment 
related to his service-connected PTSD.  The examiner noted 
that the veteran had had a slight improvement in his PTSD 
symptomatology, which was attributed to the fact that he had 
started taking a tricyclic antidepressant which had helped 
not only with insomnia, but also with lifting some of his 
depression.  According to the examiner, the veteran's current 
GAF score was 60.        

By a June 2000 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 70 percent disabling under Diagnostic Code 9411, 
effective from March 18, 1998.  The RO issued a notice of the 
decision in September 2000.  In a letter from the RO to the 
veteran, dated in October 2000, the RO stated that in light 
of its recent decision granting a 70 percent disability 
rating for the veteran's service-connected PTSD, that action 
granted the benefits that the veteran was seeking in his 
October 1999 NOD.  (As noted above, the veteran specifically 
asserted in his NOD that his PTSD warranted a 70 percent 
rating.)  Thus, the RO noted that they had stopped all 
actions on the veteran's appeal.  The RO notified the veteran 
that if he disagreed with the June 2000 rating decision, he 
had a year to appeal that decision from September 2000.  In 
September 2001, the veteran filed an NOD.  An SOC was issued 
in November 2001.  There is no indication from the 
information of record that the veteran submitted a 
substantive appeal (VA Form 9).  

In a private medical statement from Ms. G.H., LCSW, dated in 
September 2002, Ms. H. stated that she had been treating the 
veteran for PTSD since April 1998.  Ms. H. indicated that the 
veteran's PTSD symptomatology had been increasing and that 
the veteran continued to experience intrusive and distressing 
memories of the past traumatic events that occurred in 
Vietnam.  Those memories interfered with the veteran's 
ability to obtain an appropriate night's sleep, given that he 
awakened with panic attacks from the nightmares.  The effect 
of not sleeping was fatigue, which complicated his ability to 
stay focused and concentrate on the tasks at hand.  The 
veteran had become more forgetful and disoriented.  He had 
also been experiencing increased depression and anger.  
According to Ms. H., the veteran experienced a sense of 
irritability and very little frustration could cause him to 
explode into anger.  The anger outbursts had been more 
noticeable at home, which promoted more conflict between the 
veteran and his wife, and difficulties parenting his 17 year-
old son.  The veteran had experienced thoughts of suicide and 
homicidal thoughts, although he had also agreed to not harm 
himself or anyone else.  

In September 2002, the veteran requested that his service-
connected PTSD be reevaluated for a higher rating.  

In May 2003, a fee basis VA examination was conducted by a 
private physician, E.M., M.D., who was a psychiatrist.  Dr. 
M. stated that according to the veteran, he had nightmares 
every night and panic attacks every day.  The veteran 
indicated that he also had flashbacks, was depressed, could 
not concentrate, and got angry easily.  Following the mental 
status evaluation, the diagnosis was the following: (Axis I) 
PTSD and (Axis V) GAF score of 55 to 60.  Dr. M. reported 
that the veteran was still experiencing the traumatic events 
of Vietnam through intrusive memories, perceptions, 
nightmares, and flashbacks.  The veteran was experiencing 
symptoms of depression and anxiety, and he was trying to 
isolate himself and leading an avoidant isolated life.  
Although the veteran was receiving medication to control his 
anxiety and depression symptoms, he was still experiencing 
the cluster symptoms of depression and anxiety, as well as 
hyperactive arousal symptoms in the form of startling very 
easily, being hypervigilant, and having outbursts of anger.  
According to Dr. M., the veteran's PTSD had an impact on his 
occupation.  The veteran did not get along with authority 
figures and he had rage inside himself.  The intrusive 
thoughts made him irritable and distracted.  PTSD also 
affected the veteran's social life and family life making him 
angry easily, living an isolated life, unable to participate 
in any activities, and he had almost no friends except for 
one from Vietnam.        

By a July 2003 rating action, the RO denied the veteran's 
claim of entitlement to an evaluation in excess of 70 percent 
for service-connected PTSD.  There is no indication from the 
information of record that the veteran filed an NOD.  

On September 7, 2004, the veteran requested that his service-
connected PTSD be reevaluated for a higher rating.   

A VA examination was conducted in November 2004.  At that 
time, the veteran gave a history of having more difficulty 
with stress at work.  He would get angry with people and 
experienced homicidal ideations, followed by suicidal 
ideations, but he was able to control those thoughts.  
According to the veteran, he had promised his mother that he 
would never commit suicide.  The veteran noted that he did 
not do much around his home anymore, and that for the last 
eight to ten years, he and his wife had functioned as 
"roommates" without any real closeness or intimacy.  He 
reported that his 19-year old son lived at home and went to 
school, and that he felt some alienation from him.  The 
veteran stated that he had panic attacks two to three times a 
week and that he took Xanax to control those attacks.  He 
indicated that he also had anxiety, anger, and rage, mainly 
in conflict with peers and particularly with supervisors.  
According to the veteran, he further experienced insomnia, 
nightmares, flashbacks, loss of concentration, 
hypervigilance, and crying spells.  The veteran noted that he 
also avoided crowds and had an excess of startle response 
related to loud noise.  Following the mental status 
evaluation, the diagnosis was the following: (Axis I) PTSD; 
major depressive disorder, recurrent, severe without 
psychosis; and panic disorder without agoraphobia, and (Axis 
V) GAF score of 45 to 50.  The examiner stated that GAF score 
of 45 to 50 meant that the veteran had serious 
symptomatology.  The veteran's interpersonal functioning was 
poor, and he maintained employment with great difficulty.  
The veteran had suicidal and homicidal thoughts 
intermittently, but he was able to "control them."  Those 
mainly revolved around stressful situations in his work 
setting.  The veteran really had no real friends of depth 
except for those in group therapy.  He functioned in an 
isolated way.  The veteran continued to have problems with 
authority and lack of intimacy, the latter with his wife, the 
former with his employer.  He had great conflicts at work, 
still felt detached and angry, and had two to three panic 
attacks per week, which he aborted with the use of Xanax 
successfully.  The examiner noted that the greatest 
symptomatology that the veteran currently had appeared to be 
his lack of energy, feelings of worthlessness, and lack of 
initiative, which was mainly depressive in nature.             

In January 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from September 1998 to 
January 2005.  The records show intermittent treatment for 
the veteran's PTSD.  In October 2003, it was noted that the 
veteran's PTSD and depression were in fair control.  In 
February 2004, the veteran underwent a follow-up evaluation 
for his PTSD.  At that time, he stated that overall, he was 
feeling better and was being more open in relationships.  
According to the veteran, he was less anxious and was not 
biting his fingernails for the first time in 30 years.  He 
noted that he was also less irritable, less angry, less 
hypervigilant, and was sleeping for six to seven hours with 
the medications.  In March 2004, the veteran underwent 
another follow-up evaluation for his PTSD.  At that time, he 
stated that he was not sleeping as well and was experiencing 
increased tension, irritability, anger, and frustration at 
work.  He indicated that he had a new supervisor that was 
demanding and critical.  The veteran denied suicidal or 
homicidal ideations.  The records further reflect that in 
August 2004, it was reported that the veteran still had 
chronic PTSD and depressive symptoms, but less intense.  The 
veteran had recently gone on a two week vacation with his 
family and his PTSD and depression "went way down."  The 
veteran noted that he was back at work and was feeling more 
stressed.  Overall, the veteran was less angry, less 
irritable, and less tormented.  

By a January 2005 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 70 percent to 100 percent disabling under Diagnostic 
Code 9411, effective from September 7, 2004.  

In May 2005, the RO received mostly duplicative copies of 
private medical records from G.H., LCSW, dated from October 
1999 to October 2002.  The only new report was a report dated 
in October 2002.  In the October 2002 report, Ms. H. 
diagnosed the veteran with the following: (Axis I) PTSD; 
dysthymia; panic attacks without agoraphobia, and (Axis V) 
GAF score of 38.  


III.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2007).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  A "claim" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action from a claimant, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a). Once a formal claim for compensation has been 
allowed, a report of examination or hospitalization by VA 
will be accepted as an informal claim for increased benefits 
if the report relates to treatment or evaluation of a 
disability for which service connection has been previously 
established.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).

The veteran contends that he is entitled to an effective date 
earlier than September 7, 2004, for assignment of an 
evaluation of 100 percent for PTSD.  

The last RO rating decision to confirm and continue the 
veteran's 70 percent rating for PTSD was in July 2003.  The 
veteran was informed of the decision, but did not appeal.  
Thus, the RO's decision became final.  See 38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2007).  Consequently, the effective date for the assignment 
of a 100 percent disability rating for PTSD may be no earlier 
than a new claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
(The Board parenthetically notes that the veteran was 
employed prior to the receipt of that new or reopened claim 
and that the overwhelming preponderance of the psychiatric 
symptoms and GAF scores reported during that time were not 
consistent with a rating in excess of 70 percent.)  The next 
document thereafter received by the RO was a letter from the 
veteran requesting that his service-connected PTSD be 
reevaluated for a higher rating.  Thus, a review of the 
claims file shows that the veteran filed his claim for an 
increased rating on September 7, 2004.  There is no evidence 
of an informal or formal claim for an increased rating for 
the veteran's service-connected PTSD prior to this date (in-
between the notice of the unappealed RO decision that denied 
an increased rating and receipt of the reopened claim).   

Consequently, since the earliest date of a claim for an 
increased rating for PTSD is September 7, 2004, pursuant to 
38 C.F.R. § 3.400(o)(2), the issue becomes whether it was 
factually ascertainable that the veteran 's PTSD was 100 
percent disabling in the one-year period prior to September 
7, 2004.  The VAMC outpatient treatment records are the only 
medical evidence of record between September 7, 2003, and 
September 7, 2004.  The private medical records from Ms. G.H. 
do not go beyond October 2002.  Upon a review of the VAMC 
outpatient treatment records between September 7, 2003, and 
September 7, 2004, it was not factually ascertainable that 
the veteran's PTSD was 100 percent disabling during this time 
period.  In this regard, although the aforementioned VAMC 
outpatient treatment records show intermittent treatment for 
the veteran's PTSD, the pertinent findings related to the 
veteran's PTSD do not reflect the level of severity 
consistent with the criteria for a 100 percent disability 
rating.  The evidence in question des not show most of the 
symptoms characteristic of a total rating (38 C.F.R. § 4.130, 
Diagnostic Code 9411), nor do they indicate that the 
veteran's PTSD was productive of total social or industrial 
inadaptability.  The GAF score of 50 to 55 is consistent with 
serious but not total social or industrial impairment.

PTSD is rated under the General Rating Formula for Mental 
Disorders, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 
9411.  These provisions provide for a 100 percent disability 
rating when PTSD results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.   

While the evidence of record from September 2003 to September 
2004 shows that during this period of time, the veteran had 
occupational and social impairment due to depression, 
irritability, and sleep disturbance, he was generally 
functioning satisfactorily.  In October 2003, it was noted 
that the veteran's PTSD and depression were in fair control.  
In addition, in February 2004, the veteran noted that he was 
feeling better and was less anxious, less irritable, less 
angry, and was sleeping for six to seven hours with 
medications.  In March 2004, although the veteran noted that 
he was experiencing increased tension, irritability, anger, 
and frustration at work, he also denied suicidal or homicidal 
ideations.  Moreover, in August 2004, it was reported that 
the veteran still had chronic PTSD and depressive symptoms, 
but these symptoms were less intense.  In light of the above, 
the Board finds that the overwhelming preponderance of the 
evidence is against a finding that the veteran's service-
connected PTSD was productive of total social or industrial 
impairment during the period of time in question.  
Accordingly, an effective date for a 70 percent rating prior 
to September 7, 2004 is not warranted.  

In light of the foregoing, it is not factually ascertainable 
that there was an increase in the veteran's service-connected 
PTSD in the year prior to September 7, 2004.  Thus, the Board 
finds that the earliest date which may be assigned for a 100 
percent evaluation is September 7, 2004, the date of the 
veteran's claim.  Without evidence showing that an increase 
in disability preceded the claim by a year or less, there is 
no basis upon which to assign an earlier effective date for 
the 100 percent rating.  As a consequence, the general rule 
applies, and thus, the effective date of the veteran's claim 
is governed by the later of the date of increase or the date 
the claim is received.  38 C.F.R. § 3.400(o)(1).   

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); see also, 
e.g., Oritz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit-of-the-doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date prior to September 7, 2004, for a 100 
percent rating for the veteran's PTSD is not warranted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


